 Case 1:20-cv-00355-MJT Document 57 Filed 09/16/21 Page 1 of 2 PageID #: 597




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION


IN RE CALLAN MARINE LTD                       §
                                              §
In the Matter of the Complaint                §
and Petition of Callan Marine Ltd             §    CIVIL ACTION No. 1:20-CV-00355-MJT
as Owner of the Midway, its                   §
Engines, Gear, Tackle, etc. in a              §    JUDGE MICHAEL TRUNCALE
Cause for Exoneration From or                 §
Limitation of Liability                       §

   ORDER ADOPTING REPORT AND RECOMMENDATION OF UNITED STATES
                       MAGISTRATE JUDGE

       By Orders of Reference (Doc. Nos. 37, 38, 44), this Court referred three motions to the

Honorable Zack Hawthorn, United States Magistrate Judge, for consideration and disposition:

Petitioner Callan Marine LTD’s “Motion to Compel Expert Reports” (Doc. No. 36), Claimants

Jorge Morales and Pedro Galvan’s “Motion to Lift Stay/Dissolve the Limitation Injunction” (Doc.

No. 15), and Claimants’ “Emergency Motion for Protective Order” (Doc. No. 43).

       The court has received and considered the report of the magistrate judge (Doc. No. 56),

who recommends that the court grant Claimants’ “Motion to Lift Stay/Dissolve the

Injunction” (Doc. No. 15), deny as moot Claimants’ “Emergency Motion for Protective

Order” (Doc. No. 43), and deny as moot Petitioner’s “Motion to Compel Expert Reports” (Doc.

No. 36). No objections to the report and recommendation have been filed, and the time for doing

so has passed.




                                                  1
 Case 1:20-cv-00355-MJT Document 57 Filed 09/16/21 Page 2 of 2 PageID #: 598




      It   is,   therefore,   ORDERED    that    the   magistrate   judge’s   “Report   and

Recommendation” (Doc. No. 56) is ADOPTED. Claimants’ “Motion to Lift Stay/Dissolve

the Injunction” (Doc. No. 15) is GRANTED, Claimants’ “Emergency Motion for Protective

Order” (Doc. No. 43) is DENIED as moot, and Petitioner’s “Motion to Compel Expert

Reports” (Doc. No. 36) is also DENIED as moot.
                                  SIGNED this 15th day of September, 2021.




                                                               ____________________________
                                                               Michael J. Truncale
                                                               United States District Judge




                                                 2
